....    '     ,..
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl


                                             UNITED STATES D1STRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                              V.                                    (For Offenses Committed On or After November 1, 1987)


                              Antonio Avalos-Nieto                                  CaseNumber: 3:19-mj-23186

                                                                                   Emerson Wheat
                                                                                   Defendant's Attorney

       REGISTRATION NO. 88028298
                                                                                                                          FILED
       THE DEFENDANT:                                                                               AUG O8 2019
        IZI pleaded guilty to count(s) 1 of Complaint
                                        ---~--------------+---1,;'-"'W.,.-"--"~ll.±'~~~
       •    was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
   Title & Section                          Nature of Offense                                                        Count Number(s)
   8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                              1
       •        The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •        Count(s) - - - - - - - - - " - - - - - - - - - - - dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of/                .

                                     ['.j   TIME SERVED                         • ________ days
        IZI    Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the     defendant's possession at the time of arrest upon their deportation or removal.
       D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, August 8, 2019
                                                                                Date of Imposition of Sentence


                                                                                 -111~
                                                                                HbNoRABLE F. A. GOSSETT III
                                                                                UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                        3: 19-mj-23186
